DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5, 7-10, 14-16, 18-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 10, 13 of U.S. Patent No. 9,851,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scopes are the same.  Both sets of claims have a scope that defines a termination arrangement with two front wall surfaces that extend along the longitudinal axis of the housing that house ports wherein the wall surfaces share a common seam that defines an obtuse angle. 
Current claims
US 9851522
2. (Currently Amended) A termination arrangement extending along a depth between a front and a rear, the termination arrangement comprising: a housing being elongate along an axis between opposite first and second ends, the axis extending perpendicular to the depth of the termination arrangement, the housing also having a width that is perpendicular to both the depth and the axis, the first end of the housing defining an input, the housing including a front wall extending along the axis and defining a plurality of front surfaces including a first front surface and a second front surface that are aligned with each other along the width, each of the first and second front surfaces extending along the axis and facing at least partially forward of the termination arrangement, the first front surface defining a reference plane extending coplanar with the first front surface and the second front surface defining a reference plane extending coplanar with the second front surface, the first front surface being angled at an obtuse angle relative to the second front surface; a first row of ports disposed along the first reference plane, each of the ports of the first row being configured to receive a respective plug, the first row extending parallel to the axis; and a second row of ports disposed along the second reference plane, each of the ports of the second row being configured to receive a respective plug, the second row extending parallel to the axis.
3. (Previously Presented) The termination arrangement of claim 2, wherein the input aligns with the axis, and wherein the first row of ports is offset from the axis.
5. (Previously Presented) The termination arrangement of claim 3, wherein the second row of ports is offset from the axis.
8. (Previously Presented) The termination arrangement of claim 2, wherein the second front surface is connected to the first front surface at a common seam.
14. (Previously Presented) The termination arrangement of claim 2, wherein an angle between the first and second front surfaces is greater than 90 degrees.
1. A termination assembly comprising: a housing that is elongated along a length between a first end and a second end, the housing also having a plurality of walls that extend between the first end and the second end, the walls being angled relative to each other to face in different directions; a cable input port disposed at the first end of the housing, the cable input port facing in a first direction that is parallel with the length of the housing; a first row of termination ports disposed along a first of the walls, the first row extending along the length of the housing, the termination ports of the first row facing in a common second direction with each other, the second direction being different from the first direction; and a second row of termination ports disposed along a second of the walls, the first wall and the second wall meeting along a common seam at a mating angle, the mating angle being larger than 90°, the second row extending along the length of the housing, the termination ports of the second row facing in a common third direction with each other, the third direction being different from the first and second directions.
7. (Previously Presented) The termination arrangement of claim 2, wherein the input includes a port configured to receive a plug.
7. The termination assembly of claim 1, wherein the cable input port is configured to receive an input connector of an incoming fiber bundle.
9. (Previously Presented) The termination arrangement of claim 2, wherein the housing is environmentally sealed.
6. The termination assembly of claim 1, wherein the walls of the housing operate in conjunction with surfaces at the first and second ends to form a watertight enclosure.
10. (Previously Presented) The termination arrangement of claim 2, wherein the ports of the first and second rows face at least partially towards the input.
19. (Previously Presented) The termination arrangement of claim 2, wherein each port is disposed at a respective receptacles supporting surface that angles the port towards the input.
9. The termination assembly of claim 1, wherein each termination port is mounted at an angle relative to the corresponding wall.
15. (Previously Presented) The termination arrangement of claim 2, wherein the ports of the first and second rows are optical ports.
13. The termination assembly of claim 12, wherein the cable includes a plurality of fibers, wherein ends of the fibers are routed to the termination ports.
16. (Previously Presented) The termination arrangement of claim 2, further comprising dummy plugs disposed within external receptacles of the ports of the first and second rows.
Any plugs not in use from the claims can be considered “dummy” plugs.
18. (Previously Presented) The termination arrangement of claim 2, wherein each port is disposed in a respective pocket defined in the respective front surface.
10. The termination assembly of claim 1, wherein the termination ports are disposed at receptacle pockets defined in the corresponding walls.
20. (Previously Presented) The termination arrangement of claim 2, wherein the housing is configured to mount to a pole.
21. (Previously Presented) The termination arrangement of claim 2, wherein the housing is configured to mount to a wall.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  These are intended use limitations without any actual mount structure claimed.
22. (Currently Amended) A termination arrangement extending along a depth between a front and a rear, the termination arrangement comprising: a housing being elongate along an axis between opposite first and second ends, the axis extending perpendicular to the depth of the termination arrangement, the housing having a width extending perpendicular to the depth and the axis, the first end of the housing defining an input, a plurality of first ports disposed at the housing in a first row extending along the axis, wherein a first planar surface of the housing surrounds one of the first ports; and a plurality of second ports disposed at the housing in a second row extending along the axis, the second row being parallel with the first row, the second ports each being angled relative to the first ports by a common, non-zero angle, wherein a second planar surface of the housing surrounds one of the second ports, the first and second planar surfaces joining at a common seam.
25. (Previously Presented) The termination arrangement of claim 22, wherein one of the first ports is disposed at a first front surface and one of the second ports is disposed at a second front surface that is connected to the first front surface at a common seam.
26. (Previously Presented) The termination arrangement of claim 25, wherein the one of the first ports is laterally aligned with the one of the second ports along a width of the termination arrangement, the width being perpendicular to the depth and perpendicular to the axis.
27. (Previously Presented) The termination arrangement of claim 25, wherein an angle between the first and second front surfaces at the common seam is greater than 90 degrees.
1. A termination assembly comprising: a housing that is elongated along a length between a first end and a second end, the housing also having a plurality of walls that extend between the first end and the second end, the walls being angled relative to each other to face in different directions; a cable input port disposed at the first end of the housing, the cable input port facing in a first direction that is parallel with the length of the housing; a first row of termination ports disposed along a first of the walls, the first row extending along the length of the housing, the termination ports of the first row facing in a common second direction with each other, the second direction being different from the first direction; and a second row of termination ports disposed along a second of the walls, the first wall and the second wall meeting along a common seam at a mating angle, the mating angle being larger than 90°, the second row extending along the length of the housing, the termination ports of the second row facing in a common third direction with each other, the third direction being different from the first and second directions.
23. (Previously Presented) The termination arrangement of claim 22, wherein the input aligns with the axis, and wherein the first row of ports is offset from the axis and the second row of ports is offset from the axis.
9. The termination assembly of claim 1, wherein each termination port is mounted at an angle relative to the corresponding wall.
24. (Previously Presented) The termination arrangement of claim 22, wherein the input includes a port configured to receive a plug.
7. The termination assembly of claim 1, wherein the cable input port is configured to receive an input connector of an incoming fiber bundle.


Allowable Subject Matter
Claims 2, 3, 5, 7-10, 14-16, 18-27 could be allowed if the double patenting rejection is overcome.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a termination arrangement comprising a housing defining an input, the housing including a front wall extending along an axis and defining a plurality of front surfaces including a first front surface and a second front surface that are aligned with each other along the width, each of the first and second front surfaces extending along the axis and facing at least partially forward of the termination arrangement, the first front surface defining a reference plane extending coplanar with the first front surface and the second front surface defining a reference plane extending coplanar with the second front surface, the first front surface being angled at an obtuse angle relative to the second front surface; a first row of ports disposed along the first reference plane, each of the ports of the first row being configured to receive a respective plug, the first row extending parallel to the axis; and a second row of ports disposed along the second reference plane, each of the ports of the second row being configured to receive a respective plug, the second row extending parallel to the axis, or
a termination arrangement comprising a housing having a width extending perpendicular to the depth and an axis, the first end of the housing defining an input, a plurality of first ports disposed at the housing in a first row extending along the axis, wherein a first planar surface of the housing surrounds one of the first ports; and a plurality of second ports disposed at the housing in a second row extending along the axis, the second row being parallel with the first row, the second ports each being angled relative to the first ports by a common, non-zero angle, wherein a second planar surface of the housing surrounds one of the second ports, the first and second planar surfaces joining at a common seam,
in combination with the rest of the claimed limitations.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883